DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in the instant case, the product invention, as claimed in 16-22, could be used in a different process (i.e. it could be installed on an interior wall or in a wall without insulating material) than it is required for the method invention as claimed in Claims 7-15.
There would also be a serious search and/or examination burden since searching for the two inventions (method and product) would require different search strategies.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations, as presented in Claim 10, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “641”, “604”, and “606” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is too short to disclose the disclosure sufficiently.
Correction is required such as making the abstract similar in content as Claim 7.  See MPEP § 608.01(b).
Claim Objections
Claims 7-15 are objected to because of the following informalities:   
“said stud” or “said studs” in Claim 7 should be “said plurality of vertically extending studs” as it was defined as that.
“electrical box” in Claims 7 and 14 should be “electrical switch/outlet/fixture as it was defined as that.
“Vapor barrier” in Claim 7 should be “water vapor barrier” as it was defined as that.
“an insulated box comprising a bottom wall made of an insulating material, a plurality of side walls made of an insulating material” in Claim 7 should be “an insulated box comprising a bottom wall made of another insulating material, a plurality of side walls made of a third insulating material.”  It is not clear whether each instance of “insulating material” is the same or different insulating material.
“the sides of the insulating box” in Claim 8 should be “sides of the insulating box” as it was not defined before
“the use” in Claims 9 and 10 should be “use”
“one of the side walls …the other side walls” in Claim 11 should  be “one of the plurality of side walls … others of the plurality of side walls” to match how the side walls limitations was defined before.
“the flanges extending outwardly generally perpendicularly from said opening” in Claims 12-13 should be “the plurality of flanges extending outwardly generally perpendicularly from said top opening of said insulated box”.
“the flange attached to side extending above the other side walls” in Claims 14 and 15 should be “the plurality of flanges attached to the one of the plurality of side walls extending above the other side walls”.
“the diameter of an electrical cable” in Claim 14 should be “a diameter of an electrical cable”
“the same plane as the plane of the water vapor barrier” in Claim 15 should  be “same plane as plane of the water vapor barrier” 
Appropriate correction/explanation is required/requested.
Allowable Subject Matter
Claims 7-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7, for which Claims 8-15 depends, teaches limitations: “A method of insulating an electrical switch/outlet/fixture box installed in an exterior wall comprising a plurality of vertically extending studs, insulating material disposed between said studs, a water vapor barrier extending over said insulating material, furring extending horizontally over said insulating material and a finishing panel attached to said furring, using an insulated box comprising a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as Gagne (US20120279746), GAGNE (US20160141852), CA2129202, and Lalancette (US20040123996) is located in the Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848